Citation Nr: 0922675	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Entitlement to service connection for prostate cancer.

2.  Whether the reduction in rating from 100 percent to 0 
percent for bladder cancer was proper.


REPRESENTATION

Appellant represented by:	Kurt J. Hamrock, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran had active service from December 1942 to December 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two separate decisions of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2003, the RO, among other 
things, denied service connection for prostate cancer.   
After receiving the Veteran's June 2003 request to review 
this decision with attached additional evidence, the RO, in 
August 2004, confirmed and continued the denial of service 
connection for prostate cancer.

In September 2005, the Board remanded the claim so that the 
Veteran could be afforded a requested hearing.  The Veteran 
appeared at a videoconference hearing before the undersigned 
in November 2006.  The transcript is of record.

In March 2007, the Board granted the Veteran's motion to 
advance this appeal on its docket.

The Board denied the claim in March 2007.  After the Veteran 
appealed, counsel for the Veteran and the VA Secretary filed 
a Joint Motion with the United States Court of Appeals for 
Veterans Claims (the Court) to vacate and remand the March 
2007 Board decision. By Order dated February 2009, the Court 
granted the Joint Motion, vacated the Board's decision, and 
remanded this matter to the Board for further proceedings 
consistent with the Joint Motion. 

Separately, in August 2007, the RO reduced the rating for the 
Veteran's bladder cancer from 100 to 0 percent. The Veteran 
perfected an appeal of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran was exposed to ionizing radiation in service, and 
has been diagnosed with prostate cancer.  One basis for 
remand in the Joint Motion was that the Board did not provide 
an adequate statement of its reasons and bases in its 
determination that VA had satisfied its duty to provide the 
Veteran a medical opinion regarding the etiology of his 
prostate cancer.  VA's Under Secretary for Benefits (Director 
of Compensation an Pension Service) based her August 2004 
negative opinion as to the relationship between the Veteran's 
prostate cancer and in-service radiation exposure in part on 
the July 2004 negative etiological opinion of VA's Under 
Secretary for Health (Chief Public Health and Environmental 
Hazards Officer).  The July 2004 opinion relied in part on 
the findings of the National Research Committee (NRC) 
publication BIER V, but did not consider the 2005 NRC 
publication BIER VII, which updates BIER V.  Given the Joint 
Motion's discussion of the lack of explanation of the failure 
to consider the updated version of the NRC's BIER, the Board 
finds that a remand of the claim for service connection for 
prostate cancer, for a new opinion that considers this, as 
well as all other pertinent information, is warranted.

In addition, in his October 2008 substantive appeal (VA Form 
9) as to the bladder cancer rating reduction, the Veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board either in person or via videoconference technology.  
As the Veteran has the right to such a hearing, but one has 
not been scheduled, a remand of this issue is required for 
such a hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700(a) (2008).

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO (either in person or via 
videoconferencing) in connection with the 
issue of whether the reduction in rating 
from 100 percent to 0 percent for bladder 
cancer was proper.

2.  The Under Secretary for Benefits 
should again request an opinion from the 
Under Secretary for Health as to whether 
it is at least as likely as not that the 
Veteran's prostate cancer is related to 
his in-service radiation exposure.  The 
Under Secretary for Health should be 
asked to consider all pertinent evidence, 
including the most recent version of the 
NRC's BIER at the time the opinion is 
rendered, whether BIER VII or an even 
more recent version, and whether prostate 
cancer may be considered a urinary tract 
cancer.  

The Under Secretary for Benefits should 
then consider the Under Secretary for 
Health's opinion, along with all other 
pertinent evidence, and render an opinion 
as to whether it is at least as likely as 
not that the Veteran's prostate cancer is 
related to his in-service radiation 
exposure.

3.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

